OPINION OF THE COURT
John R. Heilman, J.
During the course of this referred matrimonial, counsel for respondent raised issue as to whether this court had jurisdiction to resolve the matter of title to or possession of the marital residence of the parties.
Section 234 of the Domestic Relations Law grants Supreme Court the authority to resolve issue of title and possession raised during the course of a matrimonial action. Subdivision (a) of section 464 of the Family Court Act grants Family Court the same power as Supreme Court when issue of support is referred from Supreme Court to Family Court. Title and possession of the marital residence are considered to be an element of support over which Family Court has jurisdiction on referral from Supreme Court (see Capelli v Capelli, 42 AD2d 905). The authority of Supreme Court to rule on issues of title and possession of the marital residence has recently been reaffirmed by the Court of Appeals in the decision of Kahn v Kahn (43 NY2d 203). The only requirement of giving rise to such authority is the grant of either divorce, separation *557or annulment. Such requirement is met in the instant case in the very decree referring all outstanding issues of support, custody and division of property to this court.
The court finds that it has jurisdiction to hear and determine the issues of title to and sale or possession of the marital home. A hearing as to same will be held on January 12, 1978 at 2:00 p.m.